Citation Nr: 1235130	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective June 1, 2004.  In October 2009, September 2011, and April 2012, this matter was remanded for additional development.  

As noted in the Board's October 2009, September 2011, and April 2012 remands, in September 2009 correspondence, the Veteran appears to have raised additional claims.  A review of his claims file and Virtual VA did not reveal that any action has yet been taken on these matters; they are again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

Because this matter was prematurely returned to the Board following the April 2012 remand (and not all action sought was completed), it must again be remanded.  The Board regrets any further delay in this case; however, it is unavoidable and necessary to ensure proper adjudication of the claim.  

In the April 2012 remand, the Board noted that the Veteran reported that he has undergone 10 surgeries on his ears since 2005.  The Board also noted that he alleged he had undergone ear surgery in October 2011 (Notably, Wilford Hall Medical Center treatment records include a report of a September 2011 bilateral myringotomy with tympanostomy and tube placement for chronic Eustachian tube dysfunction).  Finally, the Board noted the Veteran alleges he lost his employment as a physician's assistant as a consequence of his service-connected hearing loss.  [Virtual VA records include an August 2012 audiology report that notes that the Veteran is employed as a physician's assistant.]  The Board instructed that any outstanding treatment records of ear surgeries (by date and location) not associated with the claims file be secured after the Veteran provided identifying information; request clarification whether he has had any additional ear surgeries since September 2011; and arrange for all appropriate development to ascertain the circumstances of his alleged loss of employment as a physician's assistant due to hearing loss.  

By May 2012 letter to the Veteran, the RO/Appeals Management Center (AMC) asked him to identify (by date and location) each of his ten ear surgeries since 2005, indicate whether he has had any additional ear surgeries since September 2011, and provide information regarding the circumstances of his alleged loss of employment as a physician's assistant due to his hearing loss.  In addition, pursuant to the Board's remand instructions, he was advised of the provisions of 38 C.F.R. § 3.158(a).  There has been no response from the Veteran to the May 2012 letter.  

The RO/AMC has prematurely returned the claims file to the Board.  The Veteran has not yet responded/cooperated in identifying and securing the information sought; however, the time he was provided for doing so has not yet lapsed.  Nonetheless the matter was readjudicated on the merits.  The Board notes that, based on what transpired, the proper course of action for the AMC/RO was to afford the Veteran the one year period provided by regulation to respond; then (if he remained non-complaint) to dismiss the matter as abandoned (under 38 C.F.R. § 3.158(a)).  Merits adjudication without receipt of the additional evidence and/or information sought is improper because the record necessary for such adjudication is incomplete.  Because (based on the action of the RO/AMC) the Veteran may have a misconception regarding the consequences (under 38 C.F.R. § 3.158(a)) of a failure to cooperate with the request for pertinent evidence and information, he must be reminded of those consequences.  

The Board finds that otherwise there has been substantial compliance with the development sought.  
Accordingly, the case is REMANDED for the following:

1. The RO/AMC should again ask the Veteran to identify (by date and location) each of his self-reported 10 ear surgeries since 2005, to specifically indicate whether he has had any ear surgeries since September 2011 (as stated in his October 2011 correspondence), and to provide releases for records of any such private surgeries (to include and pre-surgery consults and post-surgery follow-up).  The RO should secure for the record the complete clinical records of each surgery, records of which are not already associated with the claims file.  

The RO should also again ask the Veteran for information regarding the circumstances of his alleged loss of employment as a physician's assistant due to his hearing loss, and to provide a release for VA to secure records pertaining to such termination of his employment.  The RO should secure the records pertaining to the alleged termination of employment due to hearing loss.

The Veteran must be afforded the full one year period from the time of the initial request to respond with the information/evidence/releases (unless he expressly indicates that he will not cooperate within that period of time, in which case the claim should be processed as abandoned, under 38 C.F.R. § 3.158(a)).  

2. The RO should arrange for any further development warranted based on the response to that sought above.  The RO should then readjudicate the claim (to include consideration of whether referral for extraschedular consideration is indicated), under 38 C.F.R. § 3.158(a), if it applies.  If it remains denied (or is dismissed as abandoned), the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

